



 
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amendment to Amended and Restated Employment Agreement (the “Amendment”) is
entered into as of November 29, 2017 (the “Effective Date”) by and between AMAG
Pharmaceuticals, Inc., a Delaware corporation with offices at 1100 Winter
Street, Waltham, MA 02451 (together with its subsidiaries and affiliates, the
“Company”), and William K. Heiden of [Address] (“you”).


WHEREAS, you and the Company previously entered into that certain Employment
Agreement, dated May 6, 2012, which was amended and restated on February 7, 2014
(as amended and restated, the “Agreement”);


WHEREAS, the Company desires to conform the terms related to excise tax-related
provision in the Agreement with those of all other existing executive employment
agreements on the terms and conditions set forth herein.


Now therefore, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:


1.
Excise Tax-Related Provisions. Section 18 of the Agreement is hereby amended by
deleting it in its entirety and replacing it with the foregoing:



“18.    Excise Tax-Related Provisions.  If any payment or benefit you would
receive pursuant to this Agreement or any other agreement (“Payment”) would (a)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (b) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be adjusted so that
it would equal the Reduced Amount.  The “Reduced Amount” shall be either (i) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (ii) the total Payment, whichever amount of
(i) or (ii), after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in your receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, any such reduction will occur in a manner necessary
to provide you with the greatest post-reduction economic benefit.  If more than
one manner of reduction of Payments necessary to arrive at the Reduced Amount
yields the greatest economic benefit to you, the Payments will be reduced pro
rata (the “Pro Rata Reduction Method”).  Notwithstanding the foregoing, if the
Pro Rata Reduction Method would result in any portion of the Payment being
subject to taxes pursuant to Section 409A, then the Pro Rata Reduction Method
shall be modified so as to avoid the imposition of taxes pursuant to Section
409A as follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be eliminated before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A
shall be reduced before Payments that are not “deferred compensation” within the
meaning of Section 409A.”







--------------------------------------------------------------------------------





2.
Effect of Agreement. Except as amended hereby, all provisions of the Agreement
are hereby ratified and shall continue in full force and effect and are
incorporated herein by reference. This Amendment shall be governed by and
construed consistently with the terms of the Agreement.

3.
Governing Law. This Amendment shall be deemed to have been made in the
Commonwealth of Massachusetts, and the validity, interpretation and performance
of this Amendment shall be governed by, and construed in accordance with, the
laws of Massachusetts without regard to conflict of law principles.

4.
Miscellaneous. This Amendment may be signed in two (2) counterparts, each of
which shall be deemed an original and both of which shall together constitute
one agreement. The headings of the Sections hereof are inserted for convenience
only and shall not be deemed to constitute a part of, or affect the meaning of,
this Amendment.



[Remainder of this page is intentionally left blank]









--------------------------------------------------------------------------------







SIGNATURE PAGE TO AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT






IN WITNESS WHEREOF, the Company and you have executed this Amendment as of the
day and year first set forth above.






AMAG Pharmaceuticals, Inc.


By:
/s/ Edward Myles
Name:
Edward Myles
Title:
Chief Financial Officer



                
By:
/s/ William K. Heiden
Name:
William K. Heiden










